Broyles, C. J.
1. The special grounds of the motion for a new trial, not having been argued or referred to in the brief of counsel for the plaintiff in error, are treated as abandoned.
2. The defendant was charged with the larceny of an automobile. = Hpon his trial a witness for the State (who testified that he had previously pleaded guilty to stealing the automobile in question) swore, that on the night the car was stolen, and prior to the stealing thereof, he and the defendant and a third person met together and “made up the plot” to steal the ear, and that in pursuance of the plot he (the witness) and the third person stole the car and drove it to the drug-store where the defendant worked; that soon afterwards the defendant furnished money to buy gas for the car, and that he (the witness), the defendant, and the third person went for a ride in the car. In corroboration of the testimony of the accomplice, a policeman testified that on the night the automobile was stolen, and after the larceny, he saw the defendant *272driving the stolen automobile, and that, when pursued by the witness, he (the defendant) jumped from the car and ran away. This evidence was sufficient corroboration of the accomplice’s testimony. There was evidence adduced which tended to establish the defendant’s innocence and which would have authorized his acquittal of the offense charged. However, it is evident from their verdict that the jury exercised their right to believe that part of the evidence which authorized his conviction; and, the verdict having been approved by the trial judge and no error of law appearing, this court has no authority to interfere.

Judgment affirmed.


Lake and BloodworUi, JJ., concur.